Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 20, 2018

The Court of Appeals hereby passes the following order:

A17A2088. WINFRED JOHNSON v. THE STATE

      The Appellant in this case failed to comply with the notice of docketing mailed
by the Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and a brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13. On September 26, 2017, this Court
ordered the appellant to file an enumeration of errors and brief no later than October
16, 2017. As of the date of this order, the appellant’s brief and enumeration of errors
still have not been filed. Accordingly, this appeal is deemed abandoned and
Appellee’s Motion To Dismiss is GRANTED. Court of Appeals Rules 7, 23 (a).


      Because procedural deficiencies have deprived the appellant of the right of
appellate review, the appellant is hereby informed of the following in accordance with
Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995):


      This Court has dismissed your appeal because an enumeration of errors
      and a brief have not been filed on your behalf as required. If this
      failure occurred while you were represented by legal counsel and was
      due to your appellate counsel’s failure to perform the duties of appellate
      counsel, and if you still wish to appeal, you may file a motion in the
      trial court for permission to pursue an out-of-time appeal. If the trial
      court grants your motion for an out-of-time appeal, you will have 30
      days from the filing date of the order granting your motion to file in the
      trial court a notice of appeal from the judgment of conviction and
      sentence. If the trial court denies your motion for an out-of-time
      appeal, you will have 30 days from the filing of the order denying your
      motion to file in the trial court a notice of appeal from that order.


      The Clerk of Court is directed to send a copy of this order to the appellant as
well as to the appellant’s attorney of record, if any. The appellant’s attorney is also
directed to send a copy of this order to appellant.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.